                Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 1 of 6




                                          IN THE T]NITED STATES DISTRICT COURT
                                           FOR THE WESTERN DISTRICT OF TEXAS
                                                      WACO DIVISION


STEPHEN MELLGREN                                                   $
      Plaintiff                                                    $
                                                                   $               6:19-cv-00302
VS.                                                                $    C.A. No.
                                                                   $
SELECT PORTFOLIO SERVICING, INC,                                   $
AS MORTGAGE SERVICER FOR                                           $
U.S. BANK, NATIONAL ASSOCIATION,                                   $
AS TRUSTEE, SUCCESSOR IN INTEREST                                  $
TO V/ACHOVIA, N.A. AS TRUSTEE FOR                                  $
CHASE MORTGAGE FINANCE TRUST                                       $
SERIES 2OO5.AZ                                                     $



                                           DEFENDANT'S NOTICE OF REMOVAL

               Defendant, Select Portfolio Servicing, Inc. as Mortgage Servicer for U.S. Bank, N.4.,

Successor Trustee                    to Wachovia Bank, N.4., as Trustee, for the Chase Mortgage Finance Trust

Multi-Class Mortgage Pass-Through Certificates, Series 2005-A2 (as improperly named) ("SPS"

or 'oDefendant") hereby removes this case from the 66th District Court of Hill County, Texas to

the United States District Court for the Western District of Texas, Waco Division. Defendant

denies the claims and damages alleged                     in Plaintiffs Original Petition and files this Notice
without waiving any claims, defenses, exceptions, or obligations that may exist in its favor in

state or federal court.

                                                   I.     INTRODUCTION

                1.                On April 30, 2019, Plaintiff Stephen Mellgren ("Plaintiff') commenced this

action by filing Plaintiff s Verified Application for Temporary Restraining Order and Injunction

(the 'oComplaint"), Cause No. CV300-19DC in the 66th District Court of Hill County, Texas

(the "State Court Actiono'). See Exhibit C-1. The State Court Action was filed for purposes                  of


999999.t   90 /32'.1 3 67   3.1
            Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 2 of 6




delaying or preventing a foreclosure sale by Defendant on real property located at 1237 Overlook

Court, Whitney, Texas 76692 (the "Properfy").1 On May 2,2019, Plaintiff obtained an ex parte

Temporary Restraining Order precluding foreclosure by Trustee for 14 days. See Exhibit C-3.

           2.          Pursuant    to 28 U.S.C.A. $   1446(b) (West)      of the Federal     Rules      of Civil
Procedure, this Notice of Removal is timely filed within thirty (30) days of Defendant's first

receipt of the initial state court pleading.2

                             II.   PLEADINGS AND NOTICE T9 STATE COURT

           3.          True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being fìled along         with this Notice of Removal    as required by 28 U.S.C.A.

g 1aa6(a). Pursuant to 28 U.S.C.A. $ 1446(d), written notice of this removal is being served on

Plaintiff and filed in the State Court Action.

         III.    STATEMENT OF STATUTORY BASIS F'OR JURISDICTION AND VENUE

           4.          This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C.A. $ 1332(aX1) (West). That statute provides, in pertinent part, that "the

district courts shall have the original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States."3 Venue is proper in this district under 28 U.S.C.A. $ laal(a) (West)

because the state court where the State Court Action has been pending is located in this district.

As discussed in detail below, this action satisfies the statutory requirements for diversity of

citizenship jurisdiction.




I    See Complaint at tf 2 and fl5.
2    Bd. of Regents of Univ. of Texas Sys. v. NipponTel. & Tel. Corp.,478F.3d274,278 (5th Cir. 2007).
3    28 U.S,C.A. $ 1332(aXl).
                                                        2
999999.190/3273673.t
            Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 3 of 6




                                          IV. DIVERSITYJURISDICTION
           A.          Citizenship of the Parties

           5.          This civil action involves a controversy between citizens of different states,

           6.          Plaintiff is a citizen of Texas for diversity purposes as he resides and is domiciled

in the state of Texas.a

           7,          Defendant, Select Portfolio Servicing, Inc., is aUtah Corporation. A corporation

is deemed to be a citizen of (1) every state where it has been incorporated and (2) the state where

                                                   oonerve
it   has its principal place of business (i.e. its         center").s Defendant is a Utah corporation

with its principal place of business in Salt Lake City, Utah. SPS is not incorporated in                           Texas,

nor is its principal place of business located in Texas. Therefore, SPS is a cifizen of Utah for

purposes of diversity jurisdiction.

           8.          Although not named specifically as a party, U.S. Bank, N.4., Successor Trustee
      'Wachovia
to                     Bank, N.4., as Trustee, for the Chase Mortgage Finance Trust Multi-Class

Mortgage Pass-Through Certificates, Series 2005-A2 (o'Trustee"), is the trustee of a trust. V/hen

determining citizenship of a trust for purposes of diversity jurisdiction, it is the citizenship of the

trustee which controls, not the citizenship of the benefîciaries of the trust.6 U.S. Bank National

Association's articles of association establish that Ohio is its main office. Therefore, Trustee is a

citizen of Ohio for diversity purposes.T

            9.         Because Plaintiff is a citizen of Texas and Defendant and Trustee are citizens                    of

states other than Texas, there is complete diversity                  of citizenship among the parties. See 28

U.S.C.A. $332(cXl) (West).

a     See Complaint at !f 2.
s     28 U.S.C.A. $ 1332(cXl).
6     Nqvarro Sav. Ass'nv. Lee,446 U.S. 458,464,100 S. Ct, 1779,64L.F,d.2d425 (1980).
7     2g u.s.c.A. $ 134S (West); Wachovia Bankv, Schmidt,546 U.S. 303,307,126 S. Cr. 941,163L.Bd.2d797
      (2006) ("[A] national bank, for 1348 purposes, is a citizen of the State in which its main office, as set forth in its
      articles of association, is located.").
                                                              3
999999.190t3273673.t
               Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 4 of 6




              B.                     Ampunt in Controversv

              10.                    This case places an amount in controversy that exceeds the $75,000 threshold. A

party may remove an action from state court to federal court                        if the action is one over which the

federal court possesses subject matter jurisdiction.s Such jurisdiction exists as long as the parties

are completely diverse and the amount in controversy exceeds $75,000.00.e

              1   1.                 When ascertaining the amount     in controversy in the context of a motion to
remand, district courts query whether a plaintiffs state court petition, as                      it existed at the time of

removal, alleged damages in excess of the statutory minimum.lO

               12. If the Complaint does not allege a specific amount of damages, the removing
party must prove by a preponderance of the evidence that the amount in controversy requirement

is satisfied.rl The removing party satisfies this burden                       if the court finds it "facially   apparent"

that the plaintiffs claimed damages likely exceed $75,000.00.12 In this instance, Plaintifls

Complaint makes it apparent that the amount in controversy exceeds $75,000.00.

               13.                   In the Complaint, among other things, Plaintiff       contests Defendant's right to

foreclose and seeks injunctive relief precluding foreclosure by Trustee.l3 This has had and                             if
successful              will have the effect of precluding Trustee from exercising its contractual and legal

right to foreclosure on the Property based on a first lien mortgage held by Trustee that is in

default.

               14.                   The value of the Property for 2019 according to the   Hill County Appraisal District

is no less than $540,440.00. See Exhibit D.

8
       See 28 U.S.C.A. $ laal(a).
9
       See 28 U.S.C.A. $ 1332(a).
l0                                        Inc.,72 F,3d 489, 492 (sth Cir. 1996).
       See S.ll{S. Erectors, Inc, v, Inføx,
It     See Lewis v. State Farm Lloyds, 205 F. Supp. 2d 706, 708 (S.D. Tex. 2002) citing De Agullar v, Boeing Co,,       ll
       F.3d 55, 58 (5th Cir. 1993); see also Manguno v. Prudential Prop. & Cas. Ins. Co.,276F.3d720,723 (5thCit.
       2002) (explaining that the removing party bears the burden of showing that federal jurisdiction exists and that
       removal is proper).
t2
       Allen v. R & H oil & Gøs Co., 63 F .3d 1326, 1335 (5th Cir. 1995).
f3
       See Complaint Generally and specifically at l[ 8 requesting injunctive relief.
                                                                      4
999999.1 90 l32',t   3 61   3.   1
         Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 5 of 6




         15.      Federal jurisdiction can be established by facts alleged in the petition for removal

                                                                                                      ooln
that support a conclusion that the amount in controversy requirement is satisfied.la                         actions

seeking declaratory or injunctive relief,         it is well established that the amount in controversy is

measured by the value of the object of the litigation."l5 Plaintiff seeks relief which has and                  will

preclude enforcement of the contractual loan obligations and Defendant's right to obtain title and

take possession of the subject property.r6

         16.      "[W]hen the validity of a contract or a right to property is called into question in

its entirety, the value of the property controls the amount in controversy."lT "[T]he amount in

controversy, in an action for declaratory or injunctive reliet is the value of the right to be protected

or the extent of the injury to be prevented,"ls Also, where a party seeks to quiet title or undo                    a


foreclosure, the object of the litigation is the property at issue and the amount in controversy is

measured by the value of the property.le The value of the subject property in this instance for

diversity purposes is no less than $540,440.00 per the records of the Hill County Appraisal District

for 2018.     See   Exhibit D. The value of the Property in this instance satisfies the jurisdictional

amount of $75,000.00 for diversity purposes and the claim for attorney's fees further supports the

requisite amount in controversy for diversity jurisdiction.




t4   Menendez v, I4/al-Mart Sîores, Inc.,364 F. App'x 62, 66 (sth Cir, 2010) (unpublished) (citing Gqrcia v. Koch
     Oil Co. of Texas [nc.,357 F.3d 636, 638-39 (5th Cir. 2003).
15   Hunt v. Washington State Apple Advert. Comm'n, 432 U.S. 333, 347,97 S. CL2434,53 L. Ed. 2d 383 (U.S.
     1977).
16   See Complaint Generally and specifrcally at ![8.
t7 Ií¡aller v. Profl Ins. Corp.,296F.2d 545,54748 (5th Cir, 1961).
r8 l,tebbv. Investøcorp, Lnc.,89F.3d252 (5th Cir. 1996), citingZeiningerv. Leininger,705F.2d727 (sühcir. 1983).
re See Berry v, Chqse Home Fin.,IZC, No. CIV.A. C-09-116, 2009 WL 2868224, at *2 (S.D. Tex. Aug. 27,2009).
                                                          5
 gggggg.tsor3273673.t
            Case 6:19-cv-00302-ADA-JCM Document 1 Filed 05/15/19 Page 6 of 6




                                              V. JURY DEMAND
            17.        Plaintiff has made no known jury demand in the State Court Action.

                                               VI. CONCLUSION
           18.         For the foregoing reasons, Defendant asks the Court to remove this suit to the

United States District Court for the'Western District of Texas, Waco Division.

                                                    Respectfully submitted,

                                                    By: /s/ Michael F. Hord Jr-
                                                       Michael F. Hord Jr.
                                                        State Bar No. 00784294
                                                        Federal I.D. No. 16035
                                                        Eric C. Mettenbrink
                                                        State Bar No. 24043819
                                                        Federal I.D. No. 569887
                                                        HIRSCH & V/ESTHEIMER, P.C.
                                                        I 4 1 5 Louis iana, 36th Floor
                                                        Houston, Texas 77 002-2772
                                                        7 13 -220 -9 182 Telephone
                                                        7 13 -223 -931 9 Facsimile
                                                        E-mail : mhord@hirschwest.com
                                                        Email : emettenbrink@hirschwest.com

                                                    ATTORNEYS FOR DEFENDANT


                                       CERTIFICATE OF' SERVICE

         hereby certify that on this 15th day of May, 2019, a true and correct copy of the
           I
foregoing andlor attached was served on each attorney of record or party in accordance with
Federal Rule of Civil Procedure 5(b) and/or by E-File Delivery as follows:

                                              Stephen D. Howen
                                          Law OfÍice of Steve Howen
                                         7111 Bosque Blvd., Suite 305
                                               'Waco,
                                                      TX767l0
                                      Via Email and U.S. Regular Mail

                                                    /s/ Michael F. Hord.Tr.
                                                    Michael F. Hord Jr




                                                       6
999999.190/3273673.t
